DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 54-58, 60-61, and 66-73 in the reply filed on July 20, 2022 is acknowledged.
Claims 59 and 62-65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 54-58, 60, 67-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paz et al (US 20080033471)  in view of Chin et al (US 6361543).
Regarding claim 54, Paz et al (hereafter Paz) discloses an inflatable bladder (12) for inter-tissue or inter-organ spacing, the bladder comprising; when first and second walls forming opposite sides of the bladder (Paragraph 0121, can be formed by gluing together two films of bladder material defining first and second walls) and defining, with the bladder inflated,  an inflation thickness, the bladder further  comprising an inflation port (14) and b. an introducer tube (20) for guiding the bladder in a deflated state to a target location in a body and comprising an inflation lumen (paragraph 0099), the introducer tube detachably connected or connectable to the bladder such that in a connected state the inflation lumen is in fluid communication with the inflation port for inflating the bladder (paragraph 0099, 0101-103). Paz does not disclose a hole through the bladder such that the bladder is sealed about a perimeter of the hole in a manner that limits the inflation thickness of the bladder. Chin et al (hereafter Chin) teaches an inflatable bladder inflatable to a substantially planar form (11B) for separating layers of tissue (abstract), wherein the inflatable bladder defies two opposing faces and includes circular welds (505), as well as one through hole (558), connecting the two opposing faces to each other (figure 14A) wherein the connection between the two faces limits a maximum thickness of the inflatable bladder (14B). Chin teaches connecting the two opposing faces alleviates localized stresses without increasing the thickness of the sheets forming the planar inflatable bladder (C:26, L: 11-33, C:27, L:43-60) and that the welds can take any shape (C:28, L:7-17) and also teaches that a through hole allows for optimizing the separation of retracted tissue from an endoscope or other instrument by allowing passage therethrough (C:29, L:45-64). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the inflatable bladder of Paz to further comprise at least one thickness-limiting hole through the bladder such that the bladder is sealed about a perimeter of the thickness-limiting hole in a manner that limits the inflation thickness of the bladder, as taught as known in the art by Chin, in order to both alleviate localized stresses without increasing the sheet thickness as well as to allow for the optimizing the separation of retracted tissue from an endoscope or other instrument by allowing passage therethrough. 
Regarding claim 55, Paz in view of Chin teaches all of the limitations set forth in claim 54 wherein Paz teaches the bladder is biodegradable and seamless (paragraph 0076, 0033).
Regarding claim 56, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein, when the bladder is inflated, a perimeter of the bladder is at least partly curved (figure 1a, paragraph 0067).
Regarding claim 57, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein, when the bladder is inflated, a perimeter of the bladder is oval, elliptical or circular (figure 6e, paragraph 0067).
Regarding claim 58, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein the bladder, when inflated, would a toroid shape, since it is modified to include a throughole as taught by Chin. 
Regarding claim 60, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein Chin further discloses that the bladder can comprise multiple baffles and welds (505, figure 14A) that would interconnect the two side of the bladder to help absorb pressure forces and reduce stresses at the periphery and define the shape of the bladder and limit the separation distance (C:26, L:22-36). Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to further make  the bladder walls of Paz in view of Chin define, in combination, multiple holes through the bladder, wherein a combined presence of the multiple holes limits the inflation thickness of the bladder, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
Regarding claim 67, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein Chin teaches the hole perimeter is at least partially curved (figure 14A, circular hole). 
Regarding claim 68, Paz in view of Chin teaches all of the limitations set forth in claim 67, wherein Chin teaches the hole perimeter is round (figure 14A, circular hole).
Regarding claim 69, Paz in view of Chin teaches all of the limitations set forth in claim 60, wherein Chin further teaches the location of the hole can be varied based on a desired use of the inflatable bladder (C:29, L:45-50), and discloses various embodiments comprising welds in different locations and configurations (figures 14A, 15A). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to further make the holes are arranged in offset rows, since it has been held that rearranging parts of an invention involves routine skill in the art. 
Regarding claims 70 and 71, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein Chin further teaches it was known in the art at the time of the invention to make multiple thickness-limiting members elongated in a direction parallel to the walls (707, 373) to define inflatable columns. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make multiple holes elongated in a direction parallel to the walls to define inflatable columns, since it has been held that mere duplication of the essential working parts  and a change in form or shape are both generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Regarding claim 72, Paz in view of Chin teaches all of the limitations set forth in claim 54, wherein Chin further teaches it was known in the art at the time of the invention to make thickness-limiting members elongated in a direction parallel to the walls (707, 373) to define inflatable columns. Therefore, it would have been within the level of one with ordinary skill in the art at the time of the invention to make holes elongated in a direction parallel to the walls, which are also parallel to the introducing tube of Paz, to define inflatable columns, since it has been held that a change in form or shape are both generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paz et al (US 20080033471)  in view of O’Neil et al (US 20090088789)
Regarding claim 66, Paz discloses a tissue dissecting device, comprising: a. an inflatable bladder (12) comprising a port (14) and configured: i. to be inserted into a body in a deflated state (paragraph 0070), ii. to be inflated to a substantially planar (paragraph 0067) form in a manner which dissects between tissues of the body (paragraph 0100), and to be implanted between said tissues (paragraph 0101); b. an introducer tube (20) comprising an inflation lumen (paragraph 0099), detachably connected or connectable to said bladder  (paragraph 0017) such that said inflation lumen is in direct communication with said port (paragraph 0099), and configured for guiding said bladder in said deflated state to an anatomic target location in the body and inflating said bladder via said port (paragraph 0017). Paz does not teach an external restrictor configured for restricting lateral displacement of said inflatable bladder in a direction toward said external restrictor. However, O’ Neil et al (hereafter O’Neil) teaches an inflatable device for placement between tissues at an anatomic target location in the body having an external restrictor (spreader block, paragraph 0012, 42, figure 11A-12B, paragraph 0075) configured for restricting lateral displacement of the inflatable bladder in a direction of the external restrictor (paragraph 0012), wherein the bladder is restricted in lateral displacement with the external restrictor during inflation (paragraph 0013). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an external restrictor, as taught by O’Neil, on the device of Paz in order to allow for directional expansion of the inflatable bladder between tissues in an anatomic target location in the body (O’Neil, paragraph 0013). 
Claim 73 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paz et al (US 20080033471)  in view of Chin et al (US 6361543), as applied to claim 54 above, and further in view of O’Neil et al (US 20090088789)
Regarding claim 73, Paz in view of Chin teaches all of the limitations set forth in claim 54, Paz in view of Chin does not teach an external restrictor configured for restricting lateral displacement of said inflatable bladder in a direction toward said external restrictor. However, O’ Neil et al (hereafter O’Neil) teaches an inflatable device for placement between tissues at an anatomic target location in the body having an external restrictor (spreader block, paragraph 0012, 42, figure 11A-12B, paragraph 0075) configured for restricting lateral displacement of the inflatable bladder in a direction of the external restrictor (paragraph 0012), wherein the bladder is restricted in lateral displacement with the external restrictor during inflation (paragraph 0013). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to include an external restrictor, as taught by O’Neil, on the device of Paz in view of Chin in order to allow for directional expansion of the inflatable bladder between tissues in an anatomic target location in the body (O’Neil, paragraph 0013). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771